Citation Nr: 1520255	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  14-10 764A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating, in excess of 30 percent, for coronary artery disease (claimed as heart disease and previously rated as heart condition).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as due to herbicide exposure.  

3.  Entitlement to service connection for diabetes to include as due to herbicide exposure.

4.   Entitlement to service connection for prostatitis to include as due to herbicide exposure.

5.  Entitlement to service connection for pancreatitis to include as due to herbicide exposure.

6.  Entitlement to service connection for lipoma, to include as due to herbicide exposure.

7.  Entitlement to service connection for gastrointestinal condition, to include as secondary to posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for acid reflux to include as secondary to PTSD.

9.  Entitlement to service connection for sleep disorder (also claimed as sleep apnea) to include as secondary to PTSD.

10.  Entitlement to an earlier effective date prior to October 4 2011 for the grant of service connection for coronary artery disease (claimed as ischemic heart disease and previously rated as heart condition).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to September 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2009, June 2011, April 2012, and December 2012 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
FINDING OF FACT

On April 9, 2015, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Montgomery, Alabama, that the appellant died in April 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.



		
Bradley W. Hennings
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


